Citation Nr: 1233308	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for right and left hand and wrist disabilities manifested by arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from August 1961 to August 1965 and from February 1966 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that determined that new and material evidence had not been received with respect to a claim of service connection for right and left hand and wrist disabilities manifested by arthritis.  
Jurisdiction over the Veteran's claim is currently with the RO in Montgomery, Alabama.

In July 2009, the Veteran requested that he be scheduled for a hearing before a Decision Review Officer of the RO.  This hearing was scheduled for November 2011, and the Veteran was notified of this hearing by letter dated in September 2011.  However, he failed to appear.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2011).

In his April 2008 notice of disagreement, the Veteran raised the issues of service connection for hypertension and ingrown toe nails of the right and left great toes.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for right and left hand and wrist disabilities manifested by arthritis, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis of the right and left hand and wrist was denied by the RO in January 2001.  The Veteran submitted a timely notice of disagreement, and was issued a statement of the case; however, he failed to perfect a timely substantive appeal and new and material evidence was not received within a year of the January 2001 decision.

2.  Evidence received since the January 2001 RO decision that denied arthritis of the right and left hand and wrist relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied service connection for arthritis of the right and left hand and wrist is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  Additional evidence received since the January 2001 rating decision that denied service connection for arthritis of the right and left hand and wrist is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  

In this decision, the Board reopens the Veteran's claim for service connection for service connection for right and left hand and wrist disabilities manifested by arthritis, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

Reopening Service Connection for 
Right and Left Hand and Wrist Disabilities Manifested by Arthritis

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal presumption for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The Veteran asserts that he has current right and left hand and wrist disabilities manifested by arthritis that are a result of his period of active service.  He did not perfect a substantive appeal following the January 2001 rating decision denying service connection.  Moreover, new and material evidence was not received within one year of its issuance such as to preclude finality pursuant to 3.156(b).  Accordingly, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In a decision of the RO dated in January 2001, the Veteran's claim of entitlement to service connection for arthritis of the hands and wrists was denied.  At the time of this decision, the evidence of record included some, but not all, service treatment records.  The file reflects that service treatment records dated prior to 1977 were not available.  The available records show treatment in May 1983 and June 1983 for muscle spasms of the left arm.  In October 1987, the Veteran was treated for right upper extremity radiculopathy, that was found to likely be due to cervical irritation.  In September 1988, degenerative joint disease was noted, but no joint was specified.  In February 1997, he was treated for degenerative joint disease of the left thumb.  In November 1998, he was treated for a jammed right thumb and elbow; an assessment of tendonitis/impingement was provided.

Also of record in January 2001 was a VA general medical examination report dated in July 2000, wherein the Veteran complained of recently problems in his hands, with worsening symptoms.  He added that he had been given braces at one point during service, but that they did not work.  He also indicated that he had been receiving injections of the thumb, and had been treated by a VA orthopedic surgeon in June and July 2000.  The diagnosis, in pertinent part, was chronic pain lateral thumbs with normal X-rays, and history of subluxation.

Service connection was denied in January 2001 as the X-ray evidence of record had not shown arthritis.  The RO concluded that the asserted condition neither occurred in nor was caused by service.  The Veteran submitted a notice of disagreement in April 2001.

In April 2001, the Veteran submitted private medical records from Dr. Palmer showing treatment for degenerative arthritis of the hands.  This evidence was considered by the RO in an August 2001 Statement of the Case in August 2001, however, it was determined that the reports were not supported by X-ray evidence of arthritis of the hands and wrists.  As such, the prior denial was continued.  Thereafter, the Veteran did not perfect a substantive appeal within the remaining appellate period.  No additional evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In correspondence dated in October 2007, the Veteran again submitted a claim of service connection for arthritis in the right and left hands.  In support of his claim, he submitted a September 2008 private medical record from Dr. Samelson, showing that he had a ten year history of bilateral hand pain.  X-rays were said to have shown grade I versus II carpal metacarpal joint changes.

The newly received evidence documents that the Veteran was being treated for a bilateral hand disability, and suggests that there is a diagnosis of carpal metacarpal joint changes.  This evidence pertains to an element of the claim that was previously found to be lacking.

The new evidence when considered with the old would trigger VA's duty to provide an examination.  The record contains competent current diagnoses, and reports a history of symptoms that would extend to the Veteran's period of active service, suggesting that the claimed disability may be related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.  As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for service connection for right and left hand and wrist disabilities manifested by arthritis.  Therefore, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of service connection 
for service connection for right and left hand and wrist disabilities manifested by arthritis, is reopened, and to this extent only the appeal is granted.


REMAND

Having reopened the claim, the Board finds that a VA examination is necessary to determine the etiology of any current arthritis or other disability of the bilateral wrists.  

Additionally, proceedings before VA are nonadversarial and VA's obligation to 
analyze a claim goes beyond the arguments explicitly made.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  

In this case, service connection is in effect for a cervical spine disability and for a right and left shoulder disability.  As those service-connected disabilities may potentially impact any current right and left hand and wrist disability found on examination, an opinion should also be obtained as to whether such disability is either caused or aggravated by the service-connected cervical spine and right and left shoulder disabilities.

Additionally, as it appears that the Veteran complete service treatment records have not been associated with the claims file, on remand, an effort should be made to secure a complete copy of his service treatment records, to specifically include records dated prior to 1977.  See 38 C.F.R. § 3.159(c)(2); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Furthermore, the September 2007 private medical record from Dr. Samelson makes reference to a chart with regard to the Veteran's past medical history, suggesting that there are additional treatment records pertaining to the Veteran.  There are no other records from Dr. Samelson associated with the claims file.  As such, on remand, an effort should be undertaken to obtain any additional records of the Veteran for treatment with Dr. Samelson.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to locate the Veteran's complete service treatment records.  If unable to locate the records through other channels, an inquiry should be submitted to the National Personnel Records Center and the National Archives in accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2).  Any negative responses should be documented in the record and communicated to the Veteran.

2.  The RO/AMC shall contact the Veteran to ascertain if he has private treatment records from Dr. Samelson, or any other private medical care provider, that are not yet associated with his claims file.  Specific inquiry should be made regarding complete clinical records for treatment with Dr. Samelson.  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right and left hand and wrist disability found on examination.  The claims file and a copy of this Remand must be reviewed by the examiner, and that review should be indicated in the examination report.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The VA examiner's opinion must specifically address the following: 

(a)  Diagnose all current right and left hand and wrist findings. 

(b)  If a right and left hand and wrist disability is found on examination, provide an opinion as to whether it is at least as likely as not that any such disability is etiologically related to the Veteran's period of active service, to include the in-service reports of muscle spasms of the left arm, right upper extremity radiculopathy, degenerative joint disease of the left thumb, and tendonitis / impingement of the right thumb and elbow.

(c)  If a right and left hand and wrist disability is found on examination, also provide an opinion as to whether it is at least as likely as not that any such disability is proximately due to the Veteran's service connected cervical spine or right and left shoulder disabilities.

(d) If the answer to the question in paragraph (c) is negative, then the examiner should opine whether it is at least as likely as not that ant left hand and wrist disability has been aggravated (permanently worsened beyond the natural progression of the disability) by the Veteran's service connected cervical spine or right and left shoulder disabilities.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If the examiner is unable to provide any of the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale for all opinions expressed must be provided. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


